Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 3-11 and 52-83 are currently pending and are under examination.
	Benefit of priority is to July 1, 2011.

Claim 81 is objected to because of the following informalities:  
Claim 81 provides “or less” twice.
 Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11 and 52-83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 66 state that the cell culture expresses the recombinant protein, yet it is the mammalian cell that expresses the recombinant protein.
Throughout the claims, the term “about” is used to describe a range, such as “on or about day 5”. Thus, one cannot know the upper or lower limit of “on or about day 5” because about may intend day 3 or day 20. See Claims 53, 53, 59, 64, 70, 73, and 83.
Claims 59 and 79 state that the Asn concentration is less than or equal to 0 mM. It is not clear how the Asn concentration is less than 0 mM.
Claims 64 and 83 state that there is a temperature shift and describes temperatures in the growth phase and in the production phase. It is not clear if the temperature in each phase represents the temperature shift or if the range within each phase is the temperature shift. 
Claims 70 and 71 lack antecedent basis in Claim 66 because Claim 66 does not refer to a temperature shift. It appears that Claims 70 and 71 should depend from Claim 69.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3-11 and 52-83 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-41 of U.S. Patent No. 11,292,829. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Regarding the restriction in the parent application SN 14/127,050, now USP 11,292,829, Claim 3 was considered to be the lone claim of Group 3. However, examined Group 1 in ‘050 changed over six RCEs from:
	1. (Original) A method of arresting cell growth in a mammalian cell culture expressing a recombinant protein comprising 
	establishing a mammalian cell culture in a serum-free culture medium in a bioreactor; 
	inducing cell growth-arrest by perfusion with a serum-free perfusion medium having an L- asparagine concentration of 5mM or less;
	 maintaining the mammalian cells in a growth-arrested state by perfusion with a serum-free perfusion medium having an L-asparagine concentration of 5mM or less.

To:
	1. (Previously presented) A method of inducing growth arrest in a mammalian cell culture such that cells stop increasing in number, as measured by viable cell density (VCD), wherein the mammalian cells are Chinese Hamster Ovary (CHO) cells, comprising: 
	establishing a mammalian cell culture in a serum-free culture medium in a bioreactor, wherein the mammalian cell culture is established by inoculating the bioreactor with at least 0.5 x 106 to 3.0 x 106 cells/mL; 
	perfusing said culture with a serum-free perfusion medium having an L-asparagine concentration of 5mM or less; 
	maintaining the mammalian cells in by perfusion with a serum-free perfusion medium having an L-asparagine concentration of 5mM or less, 
	such that the cells stop increasing in number before viable cell density exceeds 1 x 108 cells/mL.

and additionally:

	80. (Previously presented) A method of inducing growth arrest of a mammalian cell culture in a bioreactor, such that cells stop increasing in number, as measured by viable cell density (VCD), wherein the mammalian cells are Chinese Hamster Ovary (CHO) cells, comprising: 5Serial No.: 14/127,050 Amendment Dated: October 25, 2021 
	establishing a CHO cell culture in a serum-free culture medium in a bioreactor, wherein the mammalian cell culture is established by inoculating the bioreactor with at least 0.5 x 106 to 3.0 x 106 cells/mL; 
	perfusing said culture with a serum-free perfusion medium having an L-asparagine concentration of 5mM or less; 
	maintaining the mammalian cells in by perfusion with a serum-free perfusion medium having an L-asparagine concentration of 5mM or less, 
	such that the packed cell volume does not exceed 35%.


	Instant Claim 3 has been amended to:
	
	3. (Currently amended) A method of limiting a mammalian cell culture expressing a recombinant protein at a packed cell volume (PCV) of 35% or less, comprising: 
	establishing a mammalian cell culture in a serum-free culture medium in a bioreactor by inoculating the bioreactor with at least 0.5 x 106 to 3.0 x 106_cells/mL, 
	 limiting the PCV of said culture by perfusion with a serum- free perfusion medium having an L-asparagine concentration of 5mM or less, 	
	maintaining the mammalian cells , and 
	monitoring the cell culture, such that the PCV of the culture is maintained at 35% or less.

and additionally:

	66. (New) A method of limiting a mammalian cell culture expressing a recombinant protein at a viable cell density (VCD) of 1 x 108 cells/mL or less, comprising: 
	establishing a mammalian cell culture in a serum-free culture medium in a bioreactor by inoculating the bioreactor with at least 0.5 x 106 to 3.0 x 106 cells/mL, 	limiting the VCD of said culture by perfusion with a serum-free perfusion medium having an L-asparagine concentration of 5mM or less,
	maintaining the mammalian cells by perfusion with a serum-free perfusion medium having an L-asparagine concentration of 5mM or less, and 
	monitoring the cell culture, such that the VCD of the culture is maintained at 1 x 108 cells/mL or less.

	Clearly, the amendments to Group 1 in the parent application and the amendments to Group 3 in the instant application are now co-extensive and do not support separate patents.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656